Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 1 of 32




                      U N IT E D STA T E S D IST R IC T C O U R T
                      SO U TH E RN D ISTRIC T O F FLO R ID A

                          C ase N o: 1:12-CR -60016-K M W

                                                             FILED BY                    D.C.
 U N ITED ST A TE S O F A M ER ICA ,
        Plaintl
              ff                                                    JAd 28 2221
                                                                     ANGE.L.A .NOBLE
                                                                    cucnKu l
                                                                    s.n.oFéI ..
                                                                               olsmc'r
                                                                              k.-MlAui


 JA M E S PR IC E ,
        Defendant.


      D E F E N D A N T 'S R E PL Y IN SU PP O R T O F T H E M O T IO N FO R
       C O M PA SSIO N A T E R E L E A SE JR E D U C T IO N IN SE N T E N C E



        CO M ES NO W , Jam es Price (ttthe Defendant''), and files this, his
reply     in   support of the          M O TIO N     FO R     C O M PA SSION A TE

RELEA SE/REDUCTION IN SENTENCE (ECF 231).The Defendant filed
this delayed reply due to his repeated surgical hospitalizations due

com plications related to C OV ID -19.The D efendant received service of the

G overnm ent response on January 26, 2021, upon his return from Larkin

Com munity H ospital(ûtLCH'').



                                          1
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 2 of 32




                   STA TEM EN T O F M A TER IA L FA C TS



            The FederalCorrectionalInstitution in M iam i(FCI-M IA) DOES
 N O T have a functional 1aw library or inm ate research center.



            The housing unit where the D efendant has been assigned has no

 w ord processing equipm ent or typew riters.



             The D efendant has been forced to handw rite legaldrafts,m ailed

 them to a paid service provider,and paid for third party m ailing services to

 file docum ents w ith this Court.



            The D efendant's M otion forC om passionate R elease/R eduction in

 Sentence w as drafted and m ailed to a paid service provider fOr typing and

 filing in Novem ber 2020,nearly thirty (30) days before he tested positive
 for COV 1D -19.



       5.A l1 m edical records w ere filed under seal at ECF 232/23, pursuant

 to the rules of the Southern D istrictof Florida.
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 3 of 32




      6.   The D efendant D ID N O T      refuse m edical treatm ent on the

 evening of D ecem ber l3,2020.



            On D ecem ber 13, 2020, the BOP w as 4.5 hours LA TE in the

 adm inistration ofthe D efendant's heart and blood pressure m edication.



      8.    The B OP controlled and adm inistered all of the D efendant's

 heart and blood pressure m edication untilJanuary 26,2021.



      9.    The B O P transferred the D efendant to L C H for heart surgery

 from January 6th to 15th 2021 and again for a second heart surgery from

 January 19th to 22nd 2021,as a result of com plications from CO V ID -19.



            On January 15, 2021,Fcl-M iam i ignored and overrode the duty

 nurse and doctor's recomm endations to return the D efendant to the hospital

 due to chestpains,difficulty breathing,and irregular heartbeat.
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 4 of 32




              M ED ICA L DIA G N O ST IC V ER SES D IA G N O SES



      11. From N ovem ber 30, 2020, until D ecem ber 22, 2020, the FCl-

 M iam i D olphin unit w as in lockdow n/quarantine due         a CO V 1D -19

 outbreak. A l1 prisoners including the D efendant, w ere locked in their cell.

 O n D ecem ber 23, 2020,Fcl-M iam i m edical staff arrived 4.5 hours late to

 M r.Price's cell to adm inister his blood and heart pressure m edication, and

 to check his blood pressure and heartrate.



             The BO P's delayed in the adm inistration of the D efendant's

 m edication CA USED      the dangerously high spike in M r. Price's blood

 Pressure.



             M r.Price w as escorted to the lieutenant's office and asked if he
 believed his high blood pressure w as caused by the lateness of the

 m edication or          w as an em ergency. The, D efendant inform ed the

  lieutenant this w as N O T the first tim e that late m edication caused a

 dangerous rise in his high blood pressure. M oreover, M r. Price inform ed

 the lieutenant thatm ore than ninety (90) m inutes had elapsed since he had



                                        4
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 5 of 32




 received the m edication, it w ould have begun to be m etabolized, and

 requested to have his blood pressure retested.



      14, The duty lieutenant ordered the m edical staff to retest the

 D efendant's blood pressure four (4) additional times over a period of one
 hour, by w hich tim ezM r. Price's blood pressure, a11 be it still high, w as

 BELOW the B OP guidelines for transportto a hospital.



            The duty lieutenant inform ed M r.Price that he w as sorry for the

 delay in Price receiving his m edication,and that he w ould be escorted back

 to his ce11.



            M r. Price w as not ordered to go to the hospital nor w as he
                                                                        ?

 ordered to sign any tsrefusal''form s.H ad the D efendant been ordered to do

  either he w ould have com plied. H ad he refused an order, he w ould have

  received an incident report,w hich he did not.



                The decision by the B OP not to transport M r. Price to the

  hospital on D ecem ber 13, 2020, w as a com m and decision based on

  scientific facts and supported by tem poralevents.
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 6 of 32




      18. M r.Price filed copies of his m edical records under sealpursuant

 to the local rules of the Southern D istrict of Florida. See ECF 232/233.

 M any of the records are diagnostic in nature,e.g.,clinical encounter notes,

 test results, etc., and offer only a snapshot-in-tim e during the process of

 diagnosis of com plex conditions.



            The D efendant has requested from the B OP a11 of the m edical

 records from LCH which contains m ore definitive diagnoses of M r.Price's

 condition.These additionalrecords from the period of January 20, 202 1,to

 January 26,202 1,w ill be filed separately,under seal from receipt from the

 BO P.



      20. The B OP has TW ICE transferred M r.Price to an outside hospital

 for cardiac surgery.The first surgery lasting six (6) hours,rem oved a post-
 C O V ID -19 grow th from   the D efendant's heart. The second surgery

 im planted a specialized W i-Fi/B1uetooth cardiac m onitor in M r. Price's

 chest,that ON LY w orks outside the federalprison.M r.Price w illrequire at

 leastone m ore heart surgery,sim ilar to the first,to rem ove a second grow th

 on his heartas a result of CO VID -19.

                                       6
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 7 of 32




      21. There can be little question as to the seriousness of M r.Price's

 heart conditions,       atrial fibrillation, tachycardia, high blood pressure,

 transient ischem ic attack, or the B OP w ould not have authorized and paid
 for tw o surgeries a cardiac im p'lant, and num erous other procedures to keep

 the D efendant alive.



            The fact that the B O P authorized this procedure to keep 54r.

 Price alive should not change this Court's calculus as to both the continued

 risk to M r.Price's life and the likely hood of his reinfection w ith COV I-19

 in prison.M oreover, and specifically relevant to this Court's decision, are

 the FACTS that(a)these conditions were caused by an infection ofCOVID-
 19 and (b) there are no Ilcures''for these conditions.Putsim ply,M r.Price
 w ill not recover from these conditions, instead, he w ill be forced to live

 w ith them and w illultim ately die from them .




                                        7
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 8 of 32




                   D A N G ER TO TH E C O M M UN ITY O R
                       U N F O U N D E D SP E C IL A T IO N S


            The United States argued (M EM .N OPP.at 8-9)w ithoutevidence
 that the D efendant w ould be a threat to the com m unity if released. The

 governm ent      w rong.     clinical psychologist that specializes in the

 treatm ent of sex offenders testified in a pretrial hearing that M r.Price w as

 neither a pedophile nor a danger to the safety of any other person in the

 com m unity . T he D efendant successfully com pleted all court ordered sex

 offender treatm entBEFO RE trial.



      24. Stated another w ay,this Court already determ ined that M r.Price

 was NOT a risk or danger based on the factors under 18.U .S.C. j 3142,
 im m ediately released him on a personal bond, and allow ed him to travel

 outside the districtw ithoutm onitoring.



       25. This Court's decision w as reported by M r. Price's com pliance

 w ith the conditions of his release unm onitored travel exem plary prison

 record and his actions as outlined             the A ffidavit in Support of

 M em orandum (ECF 230).


                                         8
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 9 of 32




      26.     The U nited States assertion that sex offenders generally, and

 M r. Price specifically, represent an existential threat to society at large is

 based on pure speculation, unm oored from scientific facts and available

 data.



         27. U nable to reconcile its position on sex offenders w ith the

 scientific data and study published by the adm inistrated office ofthe U nited

 States Court and the U .S. Probation Office (1tU SPO''), the United States
 failed to address the FA CTS. The facts are sim ple, non-contact w ith first

 tim e child porn offenders have the absolute L O W EST R IST, i.e., represent
 the least/danger, to any person or the com m unity or any offenders in the

 system . The U nited States response to these facts      N O N E. M r.Price is

 not a danger to the coM m unity.




                                        9
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 10 of 32




                               C O N SU L SIO N



      28. The D efendant's m edical condition are serious, life threatening,

 substantially dim inished his ability to provide self-care in prison, of a

 nature he w illnot recover from ,and were the result of com plications from

 him contracting CO V1D -19 in prison.M r.Price's cardiovascular conditions

 w ill N EVER ttget better''. M r. Price          require constant m onitoring,

 m edication,and hospitalization.



            The BO P authorized the invasive surgical im plantation of the

 device in the D efendant's chest as a prim ary m eans of m onitoring and

 alerting doctors of his condition for urgent treatm ent. H ow ever, due to the

 B luetooth and W i-Fi capabilities of the device the BO P refuses FO ALLO W

 doctors or M r.Price to use this devise while he is in custody.See ExhibitA



      30.   M r.Price is not a threat to any person or the com m unity. This

 Court m ade that decision previously, and M r.Price's full com pliance w ith

 the term s of his release,this Court authorizing his unm onitored travel,his

 exem plary record in prison, and his conduct on behalf of the U nited States

 have consistently supported that decision.

                                       10
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 11 of 32




      W H E RE FO R E, in view of the foregoing, the D efendant respectfully

 m oves this Court for the entry of an order to GRA N T the M otion for

 Com passionate R elease/R eduction in Sentence, for im m ediate release to a

 term and supervised release and w ith the special condition that he be

 restricted to hisresidence forthefirstsix (6)months.




 D ated: January 27, 202 1



                                      R espectfully Subm itted,
                                                             Digitally signed
                                       Jam es                by Jam es Price
                                                             Date:2021.01.27
                                       Price                 18:29:14 -05'00'
                                       /s/lam es Price
                                       U SM N o.98922004
                                       Plaintiff
                                       FederalCorrectionalInstitution
                                       P.O .B ox 779800
                                       M iam iFlorida 33177-9800
                                       T el.:305-259-2268
                                       Fax.: 305-259-2383
                                       Email:PricelameE@ outlook.com
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 12 of 32




                      E xhibit
                                 A
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 13 of 32




                    Confirm RXTM Insertable Cardiac -
                    M onitorSystem
                    Confirm RXTM Insec bl
                                        e CardiacMoni
                                                    tor
                    MY elDM3r&
                    myMerlinY MobileAppli cati
                                             on
                    MY el sAPPIX O,APPIOOI




                        PATIEN T M AN UA L




                                             111sTJuozMIDI-
                                             K1K
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 14 of 32




                    CAUTION:Fe ral(USA)Iaw re ictsthisdeviceto=1*bya'ontheorderof
                    a phnidan,

                    Unlv dherAsendedoTM lndicate.sthatt- rzrre i:akaœ markofror
                    Il'eAnrtndto,StJudeMedicala'one(#àssutsidiariœ .ST.JUDEMEDICAL
                    andtt* nine-square symo aretradernarksart rervlcemarksofR.Jude
                    Medical,LLC and itsrelatedœ mp nie.
                    Pat.hr :
                           //patents.sjm.com
                    Q D 17StJudeMelcal,LLC.AlIRights Rem ed.
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 15 of 32




                     Im po% ntTelephone Num bers
                     Cllnician'sûffice




                                         1
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 16 of 32




                     SpeclalInstructions
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 17 of 32
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 18 of 32




                     Introducflon
                     Ycurcl inicianhasdetermi nedthatktE klenefki
                                                                alforyoutnhavea
                     montori  ngsystem ttlhelpidentl
                                                   fytY cau- ofsymptornsyou
                     exm rlence.Yourmonlbringsystem con:s'tsofthe
                     StJudeMY i    VITM Conflrm RZTMirc rtablecardi
                                                                  acmlml tor(l
                                                                             CM)
                     deviceandthemyMerl    inR moblb appli c tl
                                                              on(app).ThK manual
                     answerssomeœ mmonque ionsaY utyourmono ringsystem
                      andexpl  ainshow toux theapp.Read:lloftY instructi onsintbi
                                                                                s
                      manualYfore usiœ theapp.
                     Whatisl e myMerlinm Mobile ApplicaNon?
                     ThemyMerlinmoblleapplicationisarzlftwareappltationforyour
                     smartphoneorQblet.TheappuKsBluetx th*.        lbw erergy(LD
                     technnlœytocnmmuni     catewlthyourdevice.Theappcanl   :
                                                                            e uee
                     toinitiate recordingofthel 'eart'
                                                     sebdrtalactivltybypurdevl ce,
                     readtheinformationabol.  ltm urY art'
                                                         sacti
                                                             vl from murdevi  ce,
                     andsundthisinformationtoacllnicianforremotemono ring.
                      H- d> * my m onltorlng                    m werk?
                     Yourmnnkcringsystem K rksinte wap :
                     .   Automâtltall  y.Yourcli
                                               nicbnwillœtm urdevi  cetomonl tor
                         and recordyourheart'seldrèalactivlty.Therecorded heart
                         acti?ltywllll
                                     :* automaticall
                                                   yR nttoyourclinicdurlngthenight
                         whi lep usl eep,asrequi red byyourclini
                                                               cbn.
                         ODC= mand.Whenp uexperi       encesymptoms,youcanuœ
                         theapptotellyourdevicetorecordmurheart'selKtrical
                         activlty.Theappwlllsendyoursymptomsand r     ecorde bealt
                         activltytoyourcljnician.
                         NQTE:Yourclintianwillidentlfythesymptomsforwhth
                         youshoul   d record purA rrsel œ tri
                                                            calactivl
                                                                    ty.Spaceis
                          pl
                           w ided atthefrontoft' hE bx kforp utowrl  ted> n

                      1gludpdb* barest- dtradenwarkifBlue œ SIG,lnc.
                                                      3
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 19 of 32




                         anyspecialinstrudionsgiventoyoubyyourclinicbn.
                    W hatisthe inseï on prY .M ure Iike?
                    TheinOrtlcntyplcallyinvolvesaslmplesurgbalprocedure.The
                    doctornum ? tix areawlthlx alarzest* ska,makesasmall
                    inci
                       si
                        on,andplace,
                                   .
                                   sthedevi
                                          cejtstundert- skini
                                                            nthechG
                    throughthesmallIncKion.
                    W hatis rp-novel like?
                    YourclinlcianmayaskyoutoIim:someofyouractivdiesbK ause
                    ofyoursymptoms.lngeneral,Dopb who*veadevicecan
                    perform almostaIItheirnormalactiv:K.YourclinicbnwlIIalK gke
                    youlnformationaboutcaringforyourircisionand bathlY .
                    W hatIs a foll- -up visl
                                           tIlke?
                    Youmaygot;m urclinician'soffreorclinicforfollow-upvisl .
                    Duringafolbw-upvislt,yourclinician11*.- aprœ ram mer,a
                    sxcialized compA r,toreview informations'tore inpurdevice.
                    Yourcliniciancanalsotl- theprogrammer,wRhoutsurgery,to
                    changeh- yourdeviceissetup.Yourclinkbnllmmsthe
                    informationfrom yourdevlceto% Ipidentlfythecauseofyour
                    symptomsorasymptomaticcardiacrhythms.
                    AnofficevlsltusuallyIas'tsa* l.lt30 minutesorlIY=.Yourclinician
                    wllldetermineyourfolbw-upvisltKhe ule.
                    Yourclinicbnmayalsoremotelyrevbwtheinformationsentfrom
                    yourdevicewlthoutyouhavlngtovislttY clinic.
                    W hatspeclalpre mutions do lneed to folloM
                    Yourdeviceisnd magneticand hasnomovingpae .H- ever,you
                    should avoiddeviceswhlchgeneuteatmngeledricormagnetic
                    interference(EMI).EMIcoul
                                            d cat- iruppropri
                                                            ateda1 storageor
                    preventda1 storage.Movingawayfrom theK urceofEMlor
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 20 of 32




                    tuming lt0# wlllustlallyalbw t* devicetoretum to1 normal -
                    m* eofoa ration.                                                .
                    Youshould alwap ur* cautionwlththefolbwing:
                    * Me l     çalpM edu- .M houghm urdeviœ shoul     d be
                          unaffected bymœtmedlcalprœe u- ,p ushould I'K)IIIy
                          yourdodor,denti  st,physi
                                                  caltherapistchiropmctor,orany
                          otherheac careproviderthatyouhaveadevice.
                    . œ munlçe x equipmewt,CommuntationequipmentGuch
                          asmic- avetransmlttersorhigh-p- eramateurtransmtec
                          maygenerak enoughEMItointerferew*htheperformanceof
                         yourdeviceKyouaretœ cbsetotheK urceofEMI.
                    * Wi-l- c- unkzlx deëice ,Wirewm communication
                         devicessuchascomputelst%toxrateonawlrelessnetwnrk,
                         cellularphones,smartphônH,tablA ,and evencordleu
                         telephonesmaygenemteenoughEMItointerferêwlthti'm
                         performanceofyourdevicelfyouaretooclosetotheKurce
                         ofEM I.
                    * Hœ.e-hold appliances.Hot- l'r: appliancessuchas
                         micr- aveovens,electricbbnkets,and powertxlsshould
                         notdamageyourdevi    ce.H- ever,theymaylnterf erewlththe
                         performanceofyourdevi   ce.
                    * Indultrl!equlp> nt.A Mahetyofindustrialm uipmentmay
                        generateenough EMItointerferewiththeperformanceofm ur
                        device.Theœ include,butarenotIimltedto:arcwelders;
                        inductionfumaces;verylargeordefectiveelectricmotors;and
                        lnternalcombustionenglneswlthpœ rlyshieKedignltion
                        systems.
                    . Meuldetêd@m ande urltysyo ms.Melldetedoo found
                        InairpoA andgovernmentbulldings,andeledronicarticle
                        survellance/anti
                                       -theftIFASIsm emssuchasthoseatthe
                        pointof= leandentranceiexitsofsbres,Ilbrarlœ ,Y nks,
                        etc.,emltsignajsthatmayinterferewtththepedormancecf


                                                5
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 21 of 32




                        yourdevlce.Tomlnim *ethepv lbllltyofinterference,slmply
                        walkthmughtheO areasatanormalpaceand avoid Iingering
                        nearorIeanlngonthee systems.#yourdevicetriggersan
                        al arm,Ghowyouri dentlfG i oncardto= url tym rxmnel.
                         M* Il.devltes.Thedevte hasA nteste forux wlth
                        smartphone andQbbt.B- ont? resultsofthetee ,
                        thedevi  ceshould notL* affKted bythenormalox rati onof
                        smad phonesandtabl   etswi 'enlt'
                                                        mrlmorethan6infrom the
                        devi ce.
                         To minimiz.ethepxe qlltyofinterference,do notcartya
                        smartphoneinabreastIxckd oronabeltwlthin6 inoftY
                         device.Usem ursmartphoneorlbl     etonthesideofpur
                         bodyopmsltefrom thedevke.
                         Donotplacem ursmad phorm orlbletdirectlyoveryour
                         lnserteddevice.
                     W hatitems willIre>ive?
                     Youwlllrecekeproductdœ umentatbnrœardingyourmonb ring
                     sm em.lnaddl
                                tbn,muwilne todownbadthemyMerl
                                                             ina
                     mobileapplictiononY yoursmartpY neortabletYeucantlse
                     yourownsmartphoneoràbletTltmœtsthesptem requiremenY
                     cftheapp.RefertotheDowninM t- myMerlinR Mobile
                     ApplicationAdbn(page8)forlnformati on.
                     St.Jude Me icalwlllprovideyouwithamobiledeviceIfnece- ry.
                     Thismobi  ledevi
                                    cealb- youtocommunbdewtthmurdevbeas
                     wellastransml tdal.Theappwilli:e prNdownl
                                                             œ ednnt  othe
                     mobljëdeviceforyou.
                     YourPatled Idenc cation œ rd
                     A patbntidentlfi
                                    cationcardwill
                                                 :
                                                 hegkentom u.Thiscarddœ sthe
                     foll
                        owingthings:
                     . Identlfiesm uashavinganin* rted medieealdevice
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 22 of 32




                     .   Identlfiesthedeviceando rialnumberand Iocatlonofyour
                         devicetohelpdetermineKm ucansafelyrKekean MRIscan
                         Helpsm upaK throœhrecurltysystefnsllketh1)- inairports
                          Pm i desinformtionthatall
                                                  tv p urphpi cbntn 1
                         conlde inanelrelency
                     Foraddltionalinformationaboutyourcard,conld Technbal
                     Supmrt.
                     W hen can lbegin usingle myMerlin-
                     Moblle Application?
                    '
                      ln mostce*s,yovcanbeglnusingtheappimmediatelyaftaryour
                     deviceisiro rted.YourclinicianwlllgiveyouInstructiensonwhen
                     trtlsetheapp.
                     W hen do Irecord my heart'seledrlc ladlvll
                     wlth the myMerlinœ Mobile Application?
                        Yourclinicianwillgiveyousactficinstructbnscnwhentorecord
                        yourheart'seledricaladkltywlththeapp.
                        Using the m yM erlin- M obile
                        Applir>tion
                        Tbeapphastwomainfundlors;
                        . Rete Sympkz- e.Bœ i     ndatarK crdinginyourdevicewhen
                            youexperiencesymptoms.
                        . Autox tltRemok Monltœ r. Yourcliniciancan remotely
                            reviewthedatastoredInyourdevte.
                            NOTE:YoucanrK ordimm rlntteKphonenumbes and
                            sm cialinstrudionsatthebœ inningofthisbook.
                        Toensurethatyourappcommunicatesandtransml data
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 23 of 32




                     prorherly:
                     w Enabk Bluetooth*wireb% techrrlœyonyoursmartphoneor
                           tblet
                           MakesurethatyotlareconrectedtoaœllularorWl -Fl
                           nete rk.Theapptmnsfersdal throughtheu% ofacellubr
                           orWI-Finetwork ThetimeItlkesfordal totrarwmit
                           dependsonthestrengthofmecelul arorWI-FIsignal.
                     > Keepyoursmartphoneorlbletatyourbedsideduringm ur
                           R heduled ni
                                      ghtl
                                         ychecks.
                     . Tum Qnnotlflcationsfortheapp.
                     Precautions
                     .     Donotusetheapplfmursmartphoneortabletisdamaged.
                     .    Kêepp ursmartphcneorlbletcharge orhaveam- r
                          supplynearby.Familiarizem uY lfwlthyoursmartphoneor
                          àblet'sbatteryl ifex)youcananticiyteI:Srechargi
                                                                        ngneeds.
                     *     Forregulatcc statemenl rœardiœ yoursmartpe neor
                          tablet,refertothemanufacturer'swebslte.
                     Download the myMerlinœ Mobile Application
                     Yourclinicianwil!btyoukn> whenyoucanstartusingtheapp.
                     Youcan tzq.etheappwlthsmartpY nesorlbleY thatmeetthe
                     foll- ingminimum sptem requiremee :
                      . AndroidTM-zOSvesion5.Onrgreater
                      . iOSTM.3version10.2orgreater
                      . Bluetodh*LEwlrelesstecbnolœ yvesion4.Oorgreater
                      Theapp hasbeensuccee uliyte e wlthmultlpb smartphone
                      andàbletconfiguratiDnssuchasthefolbwing:
                      . AppleTM iphoneTM.  :6lIOS10.2

                     2Mdroidi:atradenA 4 Google,Inco orate.
                     31œ isatrsuerrprkorr- istere tre errprk(#C'isctinQlelJ.S.anddherœuntriu and
                     isuse qnderficenlm
                     4AppleandPhonearetraderaarksefApple,lnc,
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 24 of 32




                         SamsungTMGalaxySTM5.5mobib digNldevice,Android5.1.1
                         K ftware
                          SamsungTM Galaxy-13-.6moblk dl
                                                       gh ldevte,Android6.Q.1
                         K ftware
                     othersmartphoneesandtableY maybeœ mytlblewttht* app.lf
                     m uareunsurewetherp ursmartphoneorlbl    etbcomxtlbb,
                     conld TK hntalSupm rt.
                     Todownloadtheapp:
                     :. MakesureyoursmartphonecrkbletEconnectedtoa
                          cellularorWI-FInee rk.
                          Usethe brou ronpursmartphoneorlbietto navi   p teto
                          w- .sjm.cor
                                    n/heartmonl
                                              tori
                                                 ng.
                          TapthemyMerlinforConfirm Rxicon.
                     4. FollowtheonK renprompt toinstalltheapp.
                     lfyouencounterproblmsdownbadingtheapp,conlctTechnical
                     Supm rt.
                          NOTE:Tokeepyourx rxmalInformationsecure;
                                  OnlydownloadandinsllltheofficialSJM
                                  registered appliction.
                               * U% m ursmartphoneortablet'sIocking
                                  capabilityrglthataPIN isrequiredto unlock
                                  thêmobi   ledevice.
                                   lnform theclinicorSJM intY eventthatyour
                                  smartphoneorlbltisktstorstoln.
                     Setup the myMerlin- MobileApplica:on
                     Afteryoudownlœdtheapp,Dtuptheapponyoursmartphoneor
                     lbl et.Youwilln*dtheHrblnum- rlcre
                                                      atd nnpurytiant
                      9Sanwurk
                             g,Gae S,and(
                                        )1* J3o tradwre ofQo-ungh
                                                                :
                                                                lKh
                                                                  tr
                                                                   œjcCQ..Ltd.
                      TSarmungfti'kaxyS,andGaG J3ateeade   oflWretqungEI> I= Co.,Ltd.
                                                       9
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 25 of 32




                    identlficationcard.
                    ToKtuptheapp;
                         TaptheSetupnow buttononthemyMerlinappWelcome
                         screen.
                     2. R rolldownthescreentorevi- theTermsandCondltions
                         and Pri
                               m cyPol
                                     icy.* 1
                                           6%:
                                             4the& reebutton.
                          NOTE:Beforeyoucontinuewl:hthesdup,makesure
                          thatBlœtooth*wirelu technole isonandthatyou
                          areconnededtoacellularorWI-FInetwork.Keepyour
                          smartphoneoràbbtwlthin5ftofyouduringtheretup
                          proceK .
                    3, TaptheContlnuewlthSetupbtmonontheSetupscrœ n.
                          EnteryourdateofblrthandtheR rialnum - rofyour
                          Conflrm RXTM lCM andthentzptheNG button.
                          TapthePairNow buttonto> iryourdevicewlt.hyoursmart
                          phoneorà blet.
                          NOTE:Pairingw*hBluetooth*wirele% technobgymay
                          1keseveralminutes.
                          lfpromptedzenterthec* ethatissh- ncnthescreen.
                          TaptheDone buttontocompbtethesetup.
                    Theremaybetlmeswhenyou nœ dtoriàtuptheappafterthe
                    inltblsetup.TheA tupstepsarethe= measthoseint'hEO ction
                    exceptthatanadditionalacm ationcœ eisrequired.Folbw te
                    Instructionsonthescreenofyoursmartphoneortmblettocomplete
                    theactivationcodeprocerys.
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 26 of 32




                    Ke>p yourSmal Phone orTabletatyour
                    Bedside
                    Theappautomticallyreadstheinformatbnaboutyourheart's
                    el
                     ectri
                         caladkl from yourdeviceart Ondsi
                                                        ttoadataesewhere
                    m urclinlciancanreview t TheInformation is% ntduringthenight
                    whilem usleep.
                    Makesuremursmartphoneorlbl      eti
                                                      ssuffi ci
                                                              entl
                                                                 ychargedand
                    keepItatyourbedsideeverynight
                    Record yourSym pM ms
                    W* nyouexperbncêsymptoms,youcan uset/ apptowirelssly
                    recordyourheart'seiedricalactklty.
                         NOTE:YourclinlcianwllltellyouwY therornotyou
                         nee torecordsymptoms.Yourappwlllnothavethe
                         RecordSymptomsbutton l  fyoudo r tneedtcrecord
                         @mptoms.
                    TorK ordyoursymptms:
                    1. TaptheRecord Symptomsbtlttononthebottom nfthe H0rne
                        K feen.
                        Selectthesymptomsyouareexperiencingandthentôpthe
                        Done btm on.
                        Theapps'tartsconnm tingtom urdeviceinordertobœ in
                        recordingm urhearrselectricalactivlty.Theestimate timeto
                        completi on i
                                    sdisplayedIntheprogr<m bar.
                        NQTE:Ccnnedkngtow urdevicemaytakerm eral
                        minutes.Makesurethatyoukeepyoursmartphoneor
                        tbletwithyoudurlngthistime.
                        oncetherecordingcompletes,anotificationapman onthe
                        K reen.Theappwlllautomatically% ndtherecorded heart
                        adivltyinformationtoyourclinicàn.


                                                11
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 27 of 32




                        TaptheDonebutton.

                    AddltionalFe tures
                    Youcanux thebuttonsattheixdom oftix HomeKreento
                    acce% informationabotltyourmonltoriœ system.Refertotheà ble
                    bel- fordel ljs.

                    Table1.Addltlonalfeatures
                    Button name         D--n'ption
                    Hi<ory              Tapthisbue ntovbw ahistoryofevenY.
                    ReKurces            Tapthisbue ntoacce% Iearnlng
                                        rv urcesandfrm uentlyaskedque ons
                                        (FAQs).
                    More                Tapthisbuœ ntovbw Informatbnaetlt
                                        yourmonltorlœ sptem aswellasconlct
                                        Information.


                    Troubla hootlng
                    Anerrormm u geappearsonthescreenofyoursmartphoneor
                    lbletwhenthereàsanissuewlthpurapp.Folbw theprompt on
                    thescreentoresolvetheiuue.lfyouareunabletcrv kethe
                    i%ue,contactTechnlcalSupport.
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 28 of 32




                     Glo- l
                     Appliv tion(app)
                     A Kftwareapplicationthatm udownlœ dontoyoursmadphone
                     oràblet
                     Clinician
                     Thepec nthatyouDeatyourdœ tr'  soffi
                                                        ce.ThismayL* your
                     dodor,anurse,atechntian,orsomeoneel% thatworl form ur
                     dx tor.
                     A vice
                     Theinsertedm rtofyourmonltoringsystem;recordsyourheart's
                     eiedricaladivlty.
                     Technir>lSupport
                     lfm uhavetroubleuslngtheappnrhaveanyquedionsregarding
                     Rsu% ,conlc'tTechnicalSupm rt
                     MondaythroughFri day(M M to8PM FasternSlndardTi  me)
                     . 18N 6% 3754(1877 MYMERLIN)(toll        -freewl
                                                                    thi
                                                                      n NQGI
                          America)
                     w 18184934258
                     Mondaythrcugh Friday(% M to5PM CentralEuroxanTs  me)
                     * 46 84744756(Se en)(SupportinEngli       shandSwedlsh.
                          Foradd*ionalauistance,conld yourclinic.)
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 29 of 32




                     stauu.Medkal
                     œ rdiseRhymm
                     Marv rr- tDpi:i;n
                     15M Val+ #'
                               *w()eu4
                     Sylrrar,cA 91342USA
                     +1818362* 7

                     A JQd:Mediœl
                     coœdinae nœ terBW A
                     TheCorpe t@Viu .
                     DaMnde n11B> F1
                     1935Zavente
                     Be um
                     1.32277*œ 11
                     .




                     #ra=


                                           I*
                                            à*sv. yuosM zolcAlr

                     Ztl'
                        lzaus-gB
                     1111111:111
                        1* 158949
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 30 of 32




                                                                                    n!'I

                            CERTIFICAT E OF SERV ICE
                                           .


                        U nited States ofA m erica v.Jam es Price
                            C ase N o.:1:12-C R 60016-K M W



       1,JnmesPrice,hereby declarethaton thisdate ,January 27,2021,have fi1e4 the
  enclosed'
          .

           DEFENDANT'S R EPLY IN SUPPO RT O F TH E M O TION FOR'
            C OM PASSIO NA TE RELEA SE/REDUCTION IN SENTENCE

  pursuantto the''M ailbox Rule''forincarceratedpersonsw ith theClerk ofCourt.A 11parties

  noticed for service are served ptlrsuantto S.D.Fla.LocalRule 5.1(e),and S.D.Fla.
  CM /ECF AdministrativeProcedurej3B.


        lherebydeclarethatunderthepenaltyperjury,pursuanttoTitle28U .S.C .j 1746,
  the foregoing istrueand correct.




  Executed on January 27,2021.




  By : Jam es D
              byg
               igit
                  aall
                   meyssi
                        pg
                         rn
                          iceed
           .
       Prlce  D
              part
                 e:2
                 as::0
                     12-:.
                         o1
                        os'  .27
                            oo'
      Jam esPrice -98922004
Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 31 of 32




                                                                          r''x

                 A P P EA L N o. 1:12-C R -60016-K M W

        IN T H E U N IT E D ST A T E S C O U R T O F A P P EA L S
                 F O R T H E E L E V E N T H C IR C U lT

                             JA M ES PR lC E,
                         Plain tiff-A p p ellant,
                                     V.
                  U N IT E D S T A T E S O F A M E R lC A ,
                         A pp ellee-D efen d an t!

                               A N A PPEA L
     F R O M T H E U N IT E D S T A T E S D IS T R IC T C O U R T F O R
            T H E S O U T H E R N D IS T R IC T O F F L O R lD A

 D E F E N D A N T 'S R E P LY IN S U PP O R T O F T H E M O T IO N FO R
  CO M PA SSIO N A TE RELEA SE/R ED U CTIO N IN SEN TEN CE




                             Jam es Price
                             A ppellant-D efen dant
                             U SM N o.98922004
                             Federal C orrection al Institution
                             P.O .B ox 779800
                             M iam i, Florida 33177-9800
                             T e1.:305-259-2268
                             Fax.: 305-259-2383
                             Em ail.:Pricelam esE@outlook.com
                                          Case 0:12-cr-60016-KMW Document 236 Entered on FLSD Docket 01/28/2021 Page 32 of 32
                      ''n
                        ù'l.                                                V jq                                  ,                                                                                                                                     '                                                                                      >                    -
                             =%
                              J.-'-'
                              . .
                                   sr/'jikï
                                   e7 :
                                          .,;d@(:.
                                                 ,i....,.'
                                                         ...
                                                           J.
                                                            z'ru. . c':-(. z
                                                                           .                                                                                                       .                               .                                                                                                     f.
                     . .                        f ;: ,                                                                                                    ..ms.
                                                                                                                                                              . . v -w .

                      >                                                                                                                                                                                                                              ..                    j.)é
                                                            AIP' l                                                                          1
                                                                                                                                                                                                                                             ,..
                                                                                                                                                                                                                                                    Y.
                                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                                     e.
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                           I                                                                                                                  1                                                    **
                                                                                                                                                                                                                                                   =
                                                                                                                                                                                                                                                    -K*                                                              .
                                                                                                                                                                                                                                                   *                                                   4                                                                          )
                                                                           .                                                                          **                                        Q                                                   c                                    .                                                                                        )
                                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                      <
                                                                                                                                                      œ                                         o                                   @               o                                                                                                                             !
                                                          C
                                                          œ                                                                                     œ .-u                   *                      *-                                   =                œ*#                                               Iî                                                                          .
                                                          œ                                                                                 .x .
                                                                                                                                                   >..                  *
                                                                                                                                                                        *
                                                                                                                                                                                               jjl,
                                                                                                                                                                                               eh                                   'œ
                                                                                                                                                                                                                                     *-
                                                                                                                                                                                                                                                   ::
                                                                                                                                                                                                                                                    o=                                                                                                                            1i
                                                       o
                                                       o                                                                                    =
                                                                                                                                            -Y *
                                                                                                                                            <  œ
                                                                                                                                               R  G*
                                                                                                                                                   u                                           V
                                                                                                                                                                                               œ
                                                                                                                                                                                               - .
                                                                                                                                                                                                                                    C
                                                                                                                                                                                                                                    =*
                                                                                                                                                                                                                                     œ          :                                                                '
                                                       -                                                                                    c =                @ *                             >                                    œ              =                                                                                                                              1
                                                       m                                                                                 -e '-
                                                                                                                                             = <
                                                                                                                                               .k œ 't
                                                                                                                                                     -                                         =
                                                                                                                                                                                               o     @
                                                                                                                                                                                                     * œx                                       W                                                                                                                                 ''
                                                       <
                                                       -
                                                                                                                                         .- @
                                                                                                                                          o o                  >=.
                                                                                                                                                                        *<                    .<.
                                                                                                                                                                                                     .
                                                                                                                                                                                                     Wo                                        =o                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                  l
                                                       W                                                                                ==                     œ - >                          =   = .o =                                        x                                                           ''                                                           q' .
                                                      œ                                                                                 oo c >œ                                               - = - < '-                                      ..=                                                                                                                        ll
                                                      =
                                                      .
                                                                                                                                        -
                                                                                                                                        --     =o
                                                                                                                                        œ * -M = =
                                                                                                                                        >
                                                                                                                                                                                               o =. y
                                                                                                                                                                                               < = = >=
                                                                                                                                                                                                                                                œ
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                         ..d
                                                                                                                                             * o                                              =  o x o -<                                    ..                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                  :
                                                                                                                                          œ
                                                                                                                                          =*= = 1 -.                                           -        <-œc o                                =-                                                                                                                          u.
                                                                                                                                                                                                                                                                                                                                                                          qaj
                                                                                                                                          -= < < .
                                                                                                                                        ='- = œ m m
                                                                                                                                                                                               =
                                                                                                                                                                                               C       W*MR
                                                                                                                                                                                                       < < < <                               -
                                                                                                                                                                                                                                               w                                                                                                                          rm
                                                                                                                                                                                                                                                                                                                                                                          Qz'i
                                                                                                                                        - * ===                                               .o       x =x =x m
                                                                                                                                                                                                       =       =                             <œ.                                                                                                                         oxj
                                                                                                                                                                                                                                                                                                                                                                         c   j.
                                                                                                                                                                                                                                     .                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                         > 'j
                                                                                                                                                                                                                                                                                                                               .                                            c
                                                                                                                                                                                                                                                                                                                                                                            & ..1
                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                   '
            %                                                                                                                                                                                                                                                                                                                                                            = j
             &                                                                                                                                                                                                                          '                                                                                                                                - !
                                                                                                                                                                                                                                                                                                                                                                         o i
            ac .                                                                                '                                                                                                                                                                                                                                                                        <
                                                                                                                                                                                                                                                                                                                                                                         c $
                                                                                                                                                                                                                                                                                                                                                                           l
            =':. ,                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                         E s
                                                                                                                                                                                                                                                                                                                                                                         < :
                                                                                                                                                                                                                                                                                                                                                                           :
                                                                                                                                                                                                       '                                                                                                                                                  .
                                                                                                                                                                                                                   .. -                                                                                                                                            o            ï
                        y.
                        .                                                                                                                                                    œ.*                                                                                                                                                                                   =           jw
             '
                        ,.                                                                                                                                         tu        *                                                                                                                -             .
                                                                                                                                                                                                                                                                                                                                                                  xo           j
             .
             .           ,
                       !:t;.                                                                                                                                       c al                                                                                                                                     '    .       ''        . ...-. .                                  ,4k
                                                                                                                                                                            .x                                         ri
                                                                                                                                                                                                                                                                                                                                                           -' ....=
              .                                                                                                                                                                                                                                                                                                                                      .
                                                              .                                                                                                 v- œ W                                                 <                                                                                                                                          c           àt
                                                                                                                                                               œ=
                                                                                                                                                               1 -*
                                                                                                                                                                  n
                                                                                                                                                                  R-
                                                                                                                                                                ....-
                                                                                                                                                                   ..CU
                                                                                                                                                                                                               ***aœ                        j                                                                                                                            J
                                                                                                                                                                                                                                                                                                                                                                         Q >
                                                                                                                                                                                                                                                                                                                                                                           16
.!                                                                                                                                                             = ::>-..
                                                                                                                                                                   :<                                      >. Q)                                                                                                                                                        z !'r
                                                                                                                                                                                                                                                                                                                                                                        .
    .                                 .
                                      .                           .                                                                                           (
                                                                                                                                                              z)
                                                                                                                                                              t
                                                                                                                                                              x a.-
                                                                                                                                                               jx sc.
                                                                                                                                                                  j                            s- m.q
                                                                                                                                                                                                .   Q                                                                                                                                                                z  j;
                                                                                                                                                                                                                                                                                                                                                                         .
    ,
    .
    :,'
    .                                 .                                                                                                                       =n r
                                                                                                                                                                 ao                            t
                                                                                                                                                                                               x o @.) ..              .
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                     j
                                                                                                                                                                                                                                                                                                                                                                     : a:j
                                                                                                                                                                                                                                                                                                                                                                     v
    ,                                 ,
                                      .
                                                                                                                                                 '            u                                m
                                                                                                                                                                                               o   a ,.
                                                                                                                                                                                                      w                                                                                                                                                              a 11
      .                           :'                                                                                                                          (.
                                                                                                                                                                .
                                                                                                                                                                                              qp                           K                                                             *
                                                                                                                                                                                                                                                                                        t.                                                                          >z. * '
                                  .
                                                                                                                                                                                              #-.                                                                                        rl
                                                                                                                                                                                           f.a                                                                                          QN                                                                          : xs
                                                               .                                                                                                                       1-..-.                                                                                                                                                                       . ##
            E                ' j.,                                                                                                                                                     œœ                                  .                                                            to                                                                          < gg,
                                   .
                                      ,y                                                                                                                                              r
                                                                                                                                                                                      gpw(y                                              .                                     .N                                                                                 jjj.
                                                                                                                                                                                         c-                                                                                     m                                                                               j.. g
                                                                                                                                                                                       .
'                                                             2                                                                                                                                                                                                                                                                                                     ql ,
             .
             g                                                ,                                                                                        ,
                                                                                                                                                                                     .>
                                                                                                                                                                                      -.l
                                                                                                                                                                                     qa
                                                                                                                                                                                        jA
                                                                                                                                                                                         .1jaa                     .                                                            X
                                                                                                                                                                                                                                                                                v..                                                                                ya t
                                                                                                                                                                                                                                                                                                                                                                   g   j
             '
                             .         .                     S
                                                             J                  '                                                                                        o           œ<N                                                                            '               >--                                                                                 4     '
                                                                                                                                                                                                                                                                                                                                                                              :
             k                                               E
                        w.
                         .            ..
                                                             ë                                                                                   .-.                    *
                                                                                                                                                                        t
                                                                                                                                                                        .  >>'1.- <
                                                                                                                                                                        u. fz).                                                                                                    tu
                                                                                                                                                                                                                                                                                   s.                                                                                   *
                                                                                                                                                                                                                                                                                                                                                                        j 2
    . : 5..- '+ !3
              .
           rs'.
                 J
                 F                                                                                                                                 x
                                                                                                                                                   <
                                                                                                                                                      uaz*jQ
                                                                                                                                                      t    ao
                                                                                                                                                              (
                                                                                                                                                            :>-
                                                                                                                                                               p
                                                                                                                                                               I (
                                                                                                                                                                 *--ecx
                                                                                                                                                                  a   a..
                                                                                                                                                              *' x tu <
                                                                                                                                                                        -                                          '                                        '
                                                                                                                                                                                                                                                                        > - Otu                                                                                      ) ï.1
                                                                                                                                                                                                                                                                                                                                                                     x   t
                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                         ?
    .         .          1k.i.
              : ...
                 '
                  j
                  f
                  :y j
                     E
                     :
                   y 2
                           ..
                                                                                                                                                  m
                                                                                                                                                  s.tu*œ
                                                                                                                                                       =v
                                                                                                                                                        ... œœ-x
                                                                                                                                                  .- '-ul- >.
                                                                                                                                                  ra.
                                                                                                                                                    *œ   tax
                                                                                                                                                             Lu A1
                                                                                                                                                                 ..
                                                                                                                                                                  -... ...... .
                                                                                                                                                               ::)œ
                                                                                                                                                                                                                                                    *.      .                     cyj
                                                                                                                                                                                                                                                                                  Nl                                                                       .        jt
                                                                                                                                                                                                                                                                                                                                                                    >gg
                                                                                                                                                                                                                                                                                                                                                                     j :
                     *
                     z 3           .
                                                                                                                                                       O
                                                                                                                                                  q: 1s.œ
                                                                                                                                                        *-                         ol'-
                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                            t r' z
                                                                                                                                                                                                                           ,.
                                                                                                                                                                                                                                 vc v
                                                                                                                                                                                                                                    n                                             x--                                                                                jj '
                 E
                 '
                 1 4u
                    a
                    '
                 E. >
                     .:
                    27   h
                      . î!
                         .   .
                                           .          .                            .                                            .
                                                                                                                                                 x. :
                                                                                                                                                   .)x .
                                                                                                                                                 ta...ylo
                                                                                                                                                 -      .-
                                                                                                                                                           zr (0'
                                                                                                                                                               a 1:
                                                                                                                                                                  z
                                                                                                                                                                  .7
                                                                                                                                                                  . œ.
                                                                                                                                                                   ...
                                                                                                                                                                                       uao         .
                                                                                                                                                                                                                           ( - .. .. .
                                                                                                                                                                                                                           .                                                    œ
                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                    Jjx ,j
                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                    .#
                                                                                                                                                                                                                                                                                                                                                                         j
                             . .'          '              3                                                                                      < ,,xr'a
                                                                                                                                                 -'     Ro
        . '
          '                       . 7
                                    '.i     ' s  ou                                                                                 ' Iaz.                           g
                                                                                                                                                                     j                        m*                                    -'
                                                                                                                                                                                                                                     > e                                      cv                                                                .                J. :Jz
                 :
                             '
                             1'''
                                i
                                  j . ..7
                                   . .
                                   .),
                                      ..
                                        aa
                                         .u
                                          .jg
                                            . g
                                     .s'' ',i $.
                                               ,wm, ..                                                                                                                                                                 .x.a .y .a.we.                                        .
                                                                                                                                                                                                                                                                             c.                        .                 lx                                     jj( ,
                                    t. .œww
                                          '-J*
                                             .a ..
                                                 =.v
                                                   w.-                                                                                                                                                                  r.v -% . v  .                                        x ..                                                           a                   j,j
                                                                                                                                                                                                                                                                                                                                                                  .j
                                                                             .. .                                          '
                                                                                   5. .                                                                                                                                                                                                                                                     o
                      )).
                        '
                        s
                        .'
                         ):.
                           4
                                                                                                                                                                                                                   .. y # lj4
                                                                                                                                                                                                                            ...                                             %
                                                                                                                                                                                                                                                                            .                                         g                     w
                                                                                                                  '
                                                      .                         .,.. .                                :k                                                                                                                                                                                                                    -
                  ,.
                   ;
                   -
                   .
                   ''
                    l
                    t
                    à
                    .
                    1..
                    :
                    i ?
                      :
                      E)
                       j
                       à
                       T
                       t?
                        :
                        .
                        r
                        2
                        $-
                         ..x'
                            .
                            y
                            itj
                              .
                              ,
                              .
                              -
                              ;0:
                               .z
                                ,
                                -
                                .
                                ;.-
                                  ..
                                   )
                                   .tj.
                                     .    6q
                                                .-
                                                 .
                                            -'''.-
                                           ï'    k'
                                                  jt
                                                  rjë
                                                   i
                                                   !$7
                                                     -(
                                                     ''.
                                                      :',.
                                                         '..i.....-.t
                                                          ''        kr
                                                                     2
                                                                     i
                                                                     ;; j,
                                                                      ,j:
                                                                      t   !?'.y'5Eë!.t
                                                                         ''
                                                                        j'.-
                                                                         t'
                                                                          t..
                                                                           ''         li
                                                                                     J.
                                                                                      '
                                                                                      rr'
                                                                                        L.t
                                                                                        . -''   -''h
                                                                                                '
                                                                                     2,...-.-.ï-.
                                                                                                j;t'.'...'.    ' '.''-
                                                                                                              -.
                                                                                                               . ..
                                                                                                                           ï'
                                                                                                                            i                                                                                      '
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                            :                                               1
                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                            :
                                                                                                                                                                                                                                                                            1,-
                                                                                                                                                                                                                                                                              .......                                .
                                                                                                                                                                                                                                                                                                                     .k
                                                                                                                                                                                                                                                                                                                      ..-
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                        2'
                                                                                                                                                                                                                                                                                                                        .r,
                                                                                                                                                                                                                                                                                                                         1                 .
                                                                                                                                                                                                                                                                                                                                            m n
                                                                                                                                                                                                                                                                                                                                            ----..
                                                                                                                                                                                                                                                                                                                                                 .1I
                                                                                                                                                                                                                                                                                                                                                   v
                                                                                                                                                                                                                                                                                                                                                   t
                                                                                                                                                                                                                                                                                                                                                   o dg
                                                                                                                                                                                                                                                                                                                                                  ::.
                                                                                                                                                                                                                                                                                                                                                ,1,,' rj
                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                    -11 z'
                                                                                                                                                                                                                                                                                                                                                      pll
                                                                                                                                                                                                                                                                                                                                                        k:Il
                                                                                                                                                                                                                                                                                                                                                           ,   ''
                                                                                                                                                                                                                                                                                                                                                               .

                  '.
                   'r
                    g1
                    ' ;
                      t
                      yk
                      .
                      j ,
                        :2
                   7' . 'h)
                   '       t'
                          j's
                            l.à
                              s.!
                                '
                                .
                                .)
                                 .é,,-s
                                       .
                                      =J
                                       s
                                       j:.
                                       . 'y.
                                           y,
                                            L. è3
                                             '.L.ë
                                                 Jq:0.;......'
                                                        .
                                                             ..
                                                                j1
                                                              ..s
                                                                :)
                                                                 i.2.
                                                                 .  p:
                                                                     ;..
                                                                       0
                                                                       4)
                                                                        )y
                                                                                  .;
                                                                                  -             .-.            .,. .
                                                                                                                   ,,               .       .
                                                                                                                                            ,
                                                                                                                                        '. ' .                . .-
                                                                                                                                                                 .
                                                                                                                                                                        -
                                                                                                                                                                             ,
                                                                                                                                                                                     hr.
                                                                                                                                                                                                                       .                                .
                                                                                                                                                                                                                                                                .                                                    ..,
                                                                                                                                                                                                                                                                                                                     jp
                                                                                                                                                                                                                                                                                                                     e
                                                                                                                                                                                                                                                                                                                       .                   :.11
                                                                                                                                                                                                                                                                                                                                           Ilk:k...jj,
                                                                                                                                                                                                                                                                                                                                           Iu ju
                                                                                                                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                                                                                                                     zI
                                                                                                                                                                                                                                                                                                                                                      jI
                                                                                                                                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                                                                                                                                       k,
                                                                                                                                                                                                                                                                                                                                                        .I
                                                                                                                                                                                                                                                                                                                                                         .I
                                                                                                                                                                                                                                                                                                                                                          ,   111:
                                                                                                                                                                                                                                                                                                                                                          s. '1     jp
                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                     . '
                                                                                                                                                                                                                                                                                                                                                                       .      .
                                 #
                                 z.
                                 '
                                 .
                                 #
                                  .   t.
                                       jy
                                       #  j
                                          k.
                                          c
                                          7.
                                           '%z.'
                                               t5
                                                x
                                                '
                                                t.p.
                                                   'l
                                                    .
                                                    '
                                                    sz
                                                     .tï'
                                                        g:.v
                                                          ' ''
                                                            . ...r
                                                                 . .  r ' ' .                                                                                                                        j
                                                                                                                                                                                                     ll!
                                                                                                                                                                                                       :
                                                                                                                                                                                                       llh                                             xi
                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                        k
                                                                                                                                                                                                                                                        p                               -
                                                                                                                                                                                                                                                                                        ..-.'- ..                                          zœ ,
                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                              k
                                                                                                                                                                                                                                                                                                                                              ltr @
                                          *'@'.s
                                               k.
                                                y
                                                q.à(
                                                   k
                                                   ,
                                                   .
                                                   y fy .vk:. .
                                                              k. '
                                                                 '
                                                                 sz
                                                                  .
                                                                  m
                                                                  jv.
                                                                    k
                                                                    . r
                                                                      E..   '                                                                                                    .                 ..
                                                                                                                                                                                                    -%                                                  x,                                      ..
                                                 '                                 .
                                  ..- ;
                                      ,'
                                      '!ke.
                                          q
                                          '
                                          . . .     .. r:
                                                        c.   ..   ,
                                                                  s. kz
                                                                   . .
                                                                   ,     .-                                       .                     .                                                 .        *                                                        .
                                  .'-
sn
 C
 :
 'S
  ;
  C
  L.                                  1!
                                      3j
                                       ';âir;j:.:u.;.s..:?..;.... ...y..
                                  u.1. 4    r27
                                              ù1y;7@
                                                   t:,.g;
                                                        .'..!z.'.'... . .... . ' , 'r                                                                                                              (
                                                                                                                                                                                                   :jj
                                                                                                                                                                                                     1
                                                                                                                                                                                                     j                                                                                                                                             .j
                                                                                                                                                                                                     a,!
                                                                                                                                                                                                       q
                                                                                                                                                                                                       .
                                                                                                                                                                                                       é
                                                                                                                                                                                                       àc.. .
.                 '                                                                      . :'
                                                                                            '
                                          .       !1),@')7.ëy . ,..                 y<
                                                                                     ..                                .
                                 ',..tt.. .r;r>:.$p'.h:
                                   ' tif.(,:              q,';:
                                                              ..'..: ''j..' ' '
                                     Zt
                                                       . '.;. ..
                                                               j...                                                                                                                           '. j
                                                                                                                                                                                                 ql!
                                                                                                                                                                                                   ,j
                                                                                                                                                                                                    Fp
                                                                                                                                                                                                     sl
                                                                                                                                                                                                      jj
                                                                                                                                                                                                       y W'
                                                            -
                  F                  '
                                           kt
                                            ..'j..y..t(r
                                                     . '  s.      .
                                                                  '           . (                                                                                           '                             . .
                                   . .#g<sm .,. .. ..r                                                                                                                                          n utt.                                                                                                                                                              .         .
                                          r                 -t.              .L                                                                   .                                                   .
                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                              :
    .
                                                 J                                                                .                                                                                            e                                                                                  .:                                                                          :
                                                 2                                                            1                         '
                                                 S
                                                 .                                                .                                                                                                                                                                                          ).                                                                               .
                                                f                                                                 pw                                                                                                                                                                         *                             =
                                                                                                               N '
                                                                                                               X                                                                                                                                                                          =g ,                           c =-
                                                                                                               tn o>
                                                                                                                   e                                                                 %                      ?                   -*
                                                                                                                                                                                                                                =                                   XY '                                                 '
                                                                                                                                                                                                                                                                                                                         =
                                                                                                                                                                                                                                                                                                                         W =M
                                                                                                                                                                                                                                                                                                                            G =                                              i
        r                                      :                                                              rxIl >.                                                                'o
                                                                                                                                                                                      .
                                                                                                                                                                                      œ        w=          a-                    *
                                                                                                                                                                                                                                 s =<                                                    ==       .                      mœ .. =
                                                                                                                                                                                                                                                                                                                               >                                             t
                                                                                                                                                                                                                                                                                                                                                                             '
                                        )                                                                     % <                                     M                              E * o
                                                                                                                                                                                         w                                           C                                                        *                                R w                                           k
        .                                    '                                                                rw
                                                                                                               ' o
                                                                                                                 &                               ucsE==.C                            E .e S
                                                                                                                                                                                          :7 & =u c
                                                                                                                                                                                                  2
                                                                                                                                                                                                  o=c
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                    Q                     o
                                                                                                                                                                                                                                                                                          u
                                                                                                                                                                                                                                                                                          ol =
                                                                                                                                                                                                                                                                                             œ                           œ == o
                                                                                                                                                                                                                                                                                                                         u    <                                              j
                                                                                                              o C                                 +- = +,                            o 2 u Q &> < œ                                                                                           .-                           <                                                 J
        '        '
                                                                                                              o =                                      .
                                                                                                                                                  o .c:N w
                                                                                                                                                  .,      .                          t
                                                                                                                                                                                     .:s
                                                                                                                                                                                     o .ç=O
                                                                                                                                                                                          .
                                                                                                                                                                                             =,0 t*
                                                                                                                                                                                            .c : a $       .                                                        .
                                                                                                                                                                                                                                                                    U                    e
                                                                                                                                                                                                                                                                                         = 'ce
                                                                                                                                                                                                                                                                                             w                           : o
                                                                                                                                                                                                                                                                                                                         x k%.q                                              k
                                                                                                                                                                                                                                                                                                                                                                             l
                                                                                                              =            o                      - -= =                            pu-                                                                                                                                                    .                                 j
                                           ,                                                                  -Im
                                                                                                                e                               .b
                                                                                                                                                 c Jqs;o
                                                                                                                                                       -& e                          d.
                                                                                                                                                                                     l
                                                                                                                                                                                    O* g                   .
                                                                                                                                                                                                           mmx w
                                                                                                                                                                                                           o   oo
                                                                                                                                                                                                                .oc                                                 >                    ou
                                                                                                                                                                                                                                                                                          o                          ww
                                                                                                                                                                                                                                                                                                                     *..
                                                                                                                                                                                                                                                                                                                       ,o-             o
                                                                                                                                                                                                                                                                                                                                       - -o                                  (
                                                                                                                                                                                                                                                                                                                                                                             @
                                           i                                                             * u                                     o oE :                             .
                                                                                                                                                                                    = E=  R'; aQ
                                                                                                         g
                                                                                                         < -o
                                                                                                                                                x
                                                                                                                                                = s(
                                                                                                                                                   :x
                                                                                                                                                E - .a
                                                                                                                                                  .H
                                                                                                                                                          .
                                                                                                                                                                                    go
                                                                                                                                                                                     w
                                                                                                                                                                                     o
                                                                                                                                                                                       se jFa gG
                                                                                                                                                                                           .a
                                                                                                                                                                                               :                                                                    Q                   2oc m<o                      -&o .mw Pg- .==
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                             i
                                                                                                                                                                                                                                                                                                                                                                             g
                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                             J
                                                                                                           -                                       ,- = =                           E
                                                                                                                                                                                    - = .;.                E.                  E .o                                                      > -
                                                                                                                                                                                                                                                                                           w                         . Gl o u
                                                                                                                                                                                                                                                                                                                     > o                                                     .
                                                                                                         m =                                    rl e
                                                                                                                                                   o  .
                                                                                                                                                          ç.*                      p,e-.
                                                                                                                                                                                   -   3, *= ,
                                                                                                                                                                                             g..
                                                                                                                                                                                               r.                                                                                       c w :                        e= +.c ww         ,
                                                                                                                                                                                                                                                                                                                                                                             j
